Order
In this collateral attack under 28 U.S.C. § 2255, Gordon Hoff contends that his sentence of life imprisonment is unconstitutional because it was imposed without submitting to a jury (for decision beyond a reasonable doubt) the type and quantity of drugs he distributed. See Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), applied to federal drug offenses by United States v. Nance, 236 F.3d 820 (7th Cir.2000). Because this is a collateral attack, Hoff must show “cause” for his failure to ask the district court to submit these issues to the jury at the time of his trial, and “prejudice” from the failure to do so. See United States v. Smith, 241 F.3d 546 (7th Cir.2001); see also Garrott v. United States, 238 F.3d 903 (7th Cir.2001). Hoff has not established either “cause” or “prejudice” as those terms are used in the law of collateral attack. Therefore, on the authority of Smith, the district court’s order denying Hoffs application for collateral relief is
AFFIRMED.